People v Alston (2020 NY Slip Op 03183)





People v Alston


2020 NY Slip Op 03183


Decided on June 4, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 4, 2020

Friedman, J.P., Kapnick, Kern, Singh, González, JJ.


11596 2975/14

[*1] The People of the State of New York, Respondent,
vRicky Alston, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Benjamin Wiener of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Malancha Chanda of counsel), for respondent.

Order, Supreme Court, New York County (Mark Dwyer, J.), entered on or about November 22, 2019, which denied defendant's CPL 440.10 motion to vacate that part of a September 8, 2015 judgment convicting defendant of criminal possession of a weapon in the third degree, unanimously reversed, as a matter of discretion in the interest of justice, the weapon possession conviction vacated, and that count of the indictment dismissed.
The People, in the exercise of their broad prosecutorial discretion, have agreed that defendant's third-degree weapon possession conviction should be vacated under the particular circumstances of the case and in light of recent legislation amending Penal Law § 265.01 to effectively decriminalize the simple possession of gravity knives, notwithstanding that this
law does not apply retroactively (see People v Caviness, 176 AD3d 522 [2019], lv denied, 34 NY3d 1076 [2019]). We agree, and we decline to address defendant's other arguments.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 4, 2020
CLERK